[image290.gif]

30 de abril de 2002

D. Jose Ramon Gonzalez

Banco Santander Puerto Rico

Estimado senor Gonzalez:

Confirmando las conversaciones mantenidas, le comunico los terminos y
condiciones acordados con motivo de su nombramiento como Presidente y Chief
Operating Officer de Santander BanCorp y de Banco Santander Puerto Rico (en
adelante en conjunto "el Grupo"):

 1. En su nuevo cargo se responsabilizara por y supervisara todas las areas de
    negocio del Grupo en Puerto Rico (excepto Santander Overseas Bank). Su
    dependencia sera del Chairman y Chief Executive Officer del Grupo quien sera
    el Country Head de Puerto Rico. Expresamente se establece que sera
    responsabilidad compartida con el Chairman y Chief Executive Officer la
    contratacion y desvinculacion de los empleados y directivos de las areas que
    le reportan.
 2. Las condiciones establecidas en el presente documento tendran una duracion
    de 3 años finalizando, por tanto, el 30 de abril de 2005.
 3. Durante el periodo en que rigen estas condiciones, el Grupo podra dar por
    terminada la relacion laboral con usted en los terminos previstos en ley sin
    derecho a compensacion adicional alguna. El Grupo tambien podra dar por
    terminada dicha relacion laboral sin que medie justa causa. En este ultimo
    supuesto, usted percibira como indemnizacion compensatoria la mayor de las
    siguientes cantidades:

     

     a. EI importe bruto pendiente de percibir desde el momento en que se
        produjera su desvinculacion del Grupo hasta el dia de terminacion del
        presente contrato (30 de abril de 2005), de acuerdo al salario anual que
        se le establece en la clausula 3; O
     b. US$700,OOO brutos

    Si al termino de este contrato este no se prorrogara de mutuo acuerdo, el
    Grupo Ie abonara la suma de US$700,OOO brutos como compensacion unica por su
    desvinculacion de la Entidad, quedando liberado usted de toda
    responsabilidad adicional bajo este contrato, salvo el acuerdo de no
    concurrencia temporal de la clausula 6.

 4. Su salario anual bruto queda establecido en US$550,OOO, repartidos en el
    numero de pagos que tenga establecido el Grupo. Asimismo. seguira usted
    contemplado en la politica de bonos del Grupo.
 5. El resto de condiciones y beneficios se regira segun las politicas
    aplicables a los ofidales y empleados del Banco y el acuerdo suscrito con
    usted de fecha 19 de julio de 2001.
 6. Usted reconoce que las funciones y deberes que desempeñara bajo este
    contrato son de naturaleza esencialmente confidencial, y como tal usted
    vendra en conocimiento de datos, asuntos, planes y estrategias, asi como
    informacion financiera confidencial del Grupo y de sus clientes. Por ello,
    usted se compromete a mantener en la mas absoluta confidencialidad y a no
    divulgar esta informacion durante y despues de la vigencia de este contrato.

    En el supuesto de desvinculacion por la circunstancia prevista en el ultimo
    parrafo de la clausula 33, en consideracion a (os beneficios establecidos en
    este contrato y a la compensacion especifica reconocida en dicha clausula,
    usted no podra prestar sus servicios profesionales en otra compañia de la
    Industria Bancaria de Puerto Rico hasta que transcurran seis meses de su
    salida de Banco Santander.

 7. De surgir cualquier disputa sobre fa interpretacion, validez, cumplimiento 0
    terminacion prematura de este contrato que no haya sido resuelta par las
    partes, debera ser sometida a arbitraje compulsorio en la ciudad de San
    Juan, Puerto Rico, de conformidad con las reglas de la American Arbitration
    Association. La parte que interese arbitraje debera notificarlo a la otra,
    no mas tarde de diez (10) dias. Los costos del arbitraje, incluyendo los
    honorarios del arbitro, seran pagados por el Banco. Gada parte pagara los
    honorarios de su propio abogado y los gastos de preparacion y presentacion
    de su evidencia.

Le ruego que en señal de conformidad firme el presente documento.

Aprovechando para desearle 1os mejores exitos en sus nuevas funciones, le saludo
muy atentamente.

 

 

 

By/s/ Ivonna J. Pacheco, PVPS

Directora de Recursos Humanos

 

 

En conformidad:

By/s/ Jose Ramon Gonzalez